                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION


    JAMES DYLAN UHDE,
                    Plaintiff,                            No. 21-CV-0081-JAJ-MAR
    vs.
                                                                     ORDER
    LINDA R. READE,

                    Defendant.
                                   ____________________

          This matter is before the Court on a collection of filings (Dkt. Nos. 1, 1-1, 1-2)
which the clerk of court docketed as a pro se motion to proceed in forma pauperis, a pro se
complaint, and a pro se supplement. The plaintiff, James Uhde, was previously sentenced
to 234 months’ incarceration by this court following his plea of guilty to distribution and
aiding and abetting the distribution of ecstasy and cocaine causing the death of another
person. See United States v. Uhde, 06-CR-0042-LRR-MAR, Dkt. No. 98 (N.D. Iowa
2007). 1 Plaintiff’s complaint alleges “neglect of federal procedures [and] cruel [and]
unusual punishment pain and suffering” by U.S. District Judge Linda Reade. Dkt. No. 1-
1 at 1. His supplement also includes a “motion” stating:
          For Speedy Trial [and] or jury trial cruel [and] unusual punishment of James-
          Uhde [and] neglect of federal procedure [and] pain [and] suffering civil
          action law sit of Linda R. Reade on case # CR00042-LRR-MAR reduce
          sentencing – compassionate release by James-Dylan-Uhde Document # 103
          USA v. Uhde et. al. on going case.

Dkt. No. 1-2 at 7 [sic]. The court assumes these filings are an attempt to file a suit pursuant
to Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).



1
 Plaintiff has filed numerous post-judgment motions in that case, which the court has denied. See
06-CR-0042-LRR-MAR, Dkt. Nos. 104, 108, 111, 115, 117.



          Case 1:21-cv-00081-JAJ-MAR Document 2 Filed 09/15/21 Page 1 of 4
       There are a multitude of issues with plaintiff’s filings. First, plaintiff, who is
currently incarcerated in the Colorado Department of Corrections, failed to pay the
statutory filing fee of $402. See 28 U.S.C. § 1914(a) (requiring filing fee). 2 However, he
did include a partial motion to proceed in forma pauperis. In order for a court to authorize
the commencement of an action without the prepayment of the filing fee, a person must
submit an affidavit that includes a statement of all the assets the person possesses. See 28
U.S.C. § 1915(a)(1). In addition, a prisoner must submit a certified copy of the trust fund
account statement (or institutional equivalent) for the six-month period immediately
preceding the filing of the complaint, obtained from the appropriate official of each prison
at which the prisoner was or is confined. See 28 U.S.C. § 1915(a)(2). The filing submitted
by plaintiff (Dkt. No. 1) is not signed nor does it include a certified copy of his prison trust
accounts or equivalent document.        In some instance the court would give plaintiff
additional time to file an amend motion to proceed in forma pauperis which complies with
the rules. However, for the reasons set out below, plaintiff’s complaint fails as a matter of
law. Accordingly, the court will not give the plaintiff time to file an amended motion.
       Second, plaintiff only signed one of his filings, the “motion.” Dkt. No. 1-2 at 7.
This is a violation of Federal Rule of Civil Procedure 11(a), which requires a party
proceeding pro se to personally sign all filings. Third, plaintiff has failed to provide the
court a short and plain statement of his claim. See Fed. R. Civ. P. 8(a)(2). Rather, if
anything, the documents submitted by the plaintiff simply list legal phrases unmoored from
any claim or allegation that the actions of the defendant infringed plaintiff’s constitutional
rights. See Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009), stating, “the Federal Rules do not
require courts to credit a complaint’s conclusory statements without reference to its factual
context.”



2
 The § 1983 fee includes the $350 filing fee set out by 28 U.S.C. § 1914(a) and the additional
$52.00 administrative fee required when filing all civil actions. See 28 U.S.C. § 1914, Judicial
Conference Schedule of Fees, No. 14 (“Administrative fee for filing a civil action, suit, or
proceeding in a district court, $52 . . ..”).
                                               2


       Case 1:21-cv-00081-JAJ-MAR Document 2 Filed 09/15/21 Page 2 of 4
       Fourth, reading all of plaintiff’s statements together, he seems to either be upset
about his underlying federal conviction or the fact that he was denied compassionate
release. However, “a § 1983 action will not lie when a state prisoner challenges ‘the fact
or duration of his confinement,’ id., at 489, 93 S.Ct. 1827, and seeks either ‘immediate
release from prison,’ or the ‘shortening’ of his term of confinement, id., at 482, 93 S.Ct.
1827.” Wilkinson v. Dotson, 544 U.S. 74, 79 (2005). Similarly, in Heck v. Humphrey, 512
U.S. 477 (1994), the Supreme Court stated that:
       when a state prisoner seeks damages in a § 1983 suit, the district court must
       consider whether a judgment in favor of the plaintiff would necessarily imply
       the invalidity of his conviction or sentence; if it would, the complaint must
       be dismissed unless the plaintiff can demonstrate that the conviction or
       sentence has already been invalidated.

Id., at 487. 3 Based on that rationale, plaintiff cannot bring a civil rights claim challenging
the facts or duration of his federal conviction until and unless it has been invalidated.
       Fifth, and finally, judges are absolutely immune from suits for damages arising from
acts, whether or not erroneous, in their judicial capacities, as long as such actions were not
taken in the complete absence of all jurisdiction. Mireles v. Waco, 502 U.S. 9, 11–12
(1991). An act is judicial if “it is one normally performed by a judge and if the complaining
party is dealing with the judge in his judicial capacity.” Schottel v. Young, 687 F.3d 370,
373 (8th Cir. 2012) (internal citations omitted). Courts that have considered the issue have
also found that federal judges are immune from Bivens suits seeking injunctive relief. See
Fell v. Koph, No. 8:21-CV-26, 2021 WL 2562382, at *3 (D. Neb. Apr. 22, 2021)
(collecting cases). Judge Reade’s actions related to plaintiff’s underlying conviction, and



3
  By its terms, Heck applies to state court prisoners. However, subsequent case law has applied
Heck both to federal prisoners bringing § 1983 claims and prisoners filing claims under Bivens.
See e.g., Washington v. Sorrows, 107 F.3d 876 (8th Cir. 1997) (unpublished); Hilario v. Marianna,
561 F. App’x 821, 822 (11th Cir. 2014) (unpublished); Lora-Pena v. F.B.I., 529 F.3d 503, 505,
n.2 (3d Cir. 2008) (observing that § 1983 and Bivens claims brought by a federal prisoner could
be Heck barred, although they were not in that case); Kaplan v. Miller, 653 F. App’x 87, 90 (3d
Cir. 2016) (applying Heck to a federal prisoner raising § 1983 claims).
                                               3


       Case 1:21-cv-00081-JAJ-MAR Document 2 Filed 09/15/21 Page 3 of 4
the denial of his motion for compassionate release, were judicial in nature and thus she is
immune from suit.
       For these reasons, plaintiff’s case is not properly before the court, and even if it
were, it fails as a matter of law. Accordingly, plaintiff’s motion to proceed in forma
pauperis (Dkt. No. 1) is denied and this case is dismissed. 4
       DATED this 15th day of September, 2021.




4
  This dismissal will count as a strike pursuant to 28 U.S.C. § 1915(g). See Brown v. Sage, 941
F.3d 655, 663 (3d Cir. 2019), cert. denied, 140 S. Ct. 1303, 206 L. Ed. 2d 380 (2020) (complaints
that are denied pursuant to 28 U.S.C. § 1915(A) prior to formal filing count as strikes pursuant to
§ 1915(g)); see also Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1726 (2020) (prisoner complaints
denied for failure to state a claim, as frivolous, or as malicious, count as strikes pursuant to §
1915(g) even if they are denied without prejudice).
                                                4


       Case 1:21-cv-00081-JAJ-MAR Document 2 Filed 09/15/21 Page 4 of 4
